Citation Nr: 1611249	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was afforded a Travel Board hearing in February 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2015).  The record was held open, but no additional evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

The Veteran was afforded a VA audiologic examination in May 2011, which resulted in an assessment of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  The examination also resulted in negative etiological opinions, including with respect to tinnitus.  In each case, the examiner relied on the audiometrics in the service records, as well as the Veteran's reports of exposure to acoustic trauma.  In offering the opinions, the examiner cited the Veteran's entrance and separation audiograms with the entrance examination dated in November 1965, and the separation examination dated in September 1967.  It does not appear that the examiner converted these audiograms to ISO (ANSI) units; thus, the opinions are inadequate.  See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2011 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  Ensure that the examiner is made aware of the need to convert the results of the enlistment examination to ISO-ANSI standards.

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability and tinnitus are attributable to service, particularly his claimed exposure to acoustic trauma.  The examiner is also specifically asked to address whether it is at least as likely as not that the Veteran has delayed onset hearing loss and tinnitus that are related to service, including as a result of claimed exposure to acoustic trauma.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometrics obtained during service, which should be converted to ISO-ANSI standards, as applicable.

If the examiner finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account in-service audiometrics converted to ISO-ANSI standards.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board




	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




